United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, CORVALLIS POST
OFFICE, Corvallis, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
No appearance, for the Director

Docket No. 11-2015
Issued: May 8, 2012

Oral Argument March 27, 2012

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 7, 2011 appellant, through his representative, filed a timely appeal of the
August 1, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying modification of a wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s actual earnings as a
modified city letter carrier fairly and reasonably represented his wage-earning capacity.
On appeal, appellant’s representative contended that OWCP’s December 14, 2010 loss of
wage-earning capacity determination was erroneous as the modified position constituted
sheltered and temporary employment based on the employing establishment’s employment
policy.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 24, 2006 OWCP accepted that on November 30, 2005 appellant, then a 23-yearold city full-time letter carrier, sustained a sprain of the right knee and articular cartilage disorder
of the right ankle and foot when he stepped in a hole and rolled his ankle. It authorized right
ankle lateral ligament reconstruction and osteotomy which were performed on
September 18, 2006. Following surgery, on March 14, 2007, appellant returned to part-time
work in a modified city letter carrier position.
By letter dated November 13, 2007, OWCP referred appellant, together with a statement
of accepted facts and his medical record, to Dr. Stephen J. Thomas, Jr., a Board-certified
orthopedic surgeon, for a second opinion. In a December 13, 2007 medical report, Dr. Thomas
advised that appellant had a right ankle sprain and exogenous obesity. Appellant was status post
repair anterior talofibular ligament and calcaneal osteotomy with suspect nonunion calcaneal
osteotomy. Dr. Thomas noted that the objective findings established that appellant had
continuing residuals of his accepted conditions. Appellant could not return to his regular work
duties. He could work 40 hours a week in a position that did not require him to sit or stand more
than one-half hour each, lift more than 10 pounds and climb.
The employing establishment provided appellant with work, four hours a day.
By letter dated September 12, 2008, OWCP again referred appellant to Dr. Thomas for a
second opinion. In an October 16, 2008 report, Dr. Thomas reiterated his prior diagnoses of
right ankle sprain, status post repair anterior talofibular ligament and calcaneal osteotomy with
suspect nonunion calcaneal osteotomy and exogenous obesity. He reiterated that appellant
continued to have residuals of his accepted conditions based on his objective findings and was
unable to perform his regular work duties. Dr. Thomas advised that appellant could work eight
hours a day with restrictions, which included no walking or standing more than 30 minutes,
squatting and climbing.
In reports dated March 5 and April 20, 2009, Dr. William G. Barish, an attending family
practitioner, advised that appellant could not drive more than 30 minutes due to degenerative
arthritis in his right ankle. This condition prevented him from keeping his foot and ankle in one
position for an extended period of time.
In a May 28, 2009 report, Dr. Thomas agreed with Dr. Barish’s driving restriction. He
stated that appellant could only hold his right foot in one position for a short time before it
caused too much pain as he had a calcaneal osteotomy on that foot.
On March 15, 2010 the employing establishment offered appellant a full-time modified
city letter carrier position within his medical limitations. Appellant accepted the job offer on that
date.
In an August 25, 2010 decision, OWCP granted appellant a schedule award for 16
percent impairment of the right lower extremity. The period of the award ran from May 24,
2010 to April 11, 2011.

2

On October 18, 2010 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing October 6, 2010. On October 1, 2010 the employing establishment provided him
with a job offer dated September 29, 2010 for a limited-duty letter carrier position, one hour a
day due to the National Reassessment Program (NRP).2
By letter dated November 10, 2010, OWCP accepted that appellant sustained a
recurrence of disability due to his November 30, 2005 employment injuries. It stated however
that no wage-loss compensation would be paid since he was receiving compensation and a
schedule award. OWCP advised appellant to claim compensation for any lost time from work
after his schedule award payments ended.
On December 14, 2010 OWCP issued a decision, retroactively reducing appellant’s
compensation to zero based on its finding that his actual earnings as a modified city letter carrier,
effective on March 15, 2010, fairly and reasonably represented his wage-earning capacity. It
stated that the decision was issued in response to the filing of a CA-2a form by appellant.
OWCP determined that his actual earnings met or exceeded his wages at the time of his injury.
It stated that the October 6, 2010 job offer under the NRP showed that appellant’s work hours
had been reduced to one hour per day. However, the job duty of casing mail remained
unchanged. OWCP therefore concluded that appellant’s modified city letter carrier position
duties had not changed.
In a letter also dated December 14, 2010, OWCP advised appellant of the grounds needed
to establish modification of its wage-earning capacity decision.
By letter dated January 10, 2010, appellant, through his representative, requested an oral
hearing. In a May 3, 2011 letter, appellant’s representative requested a review of the written
record instead of an oral hearing.
In an August 1, 2011 decision, an OWCP hearing representative affirmed the
December 14, 2010 retroactive wage-earning capacity decision. The hearing representative
found that appellant had failed to establish that the December 14, 2010 wage-earning capacity
determination warranted modification.
LEGAL PRECEDENT
Section 8115(a) of FECA3 provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings if his
actual earnings fairly and reasonably represent his wage-earning capacity.4 Generally, wages
actually earned are the best measure of a wage-earning capacity and in the absence of showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity,
must be accepted as such a measure.5 In addition, the Federal (FECA) Procedure Manual
2

The record indicates that appellant accepted the September 29, 2010 job offer on October 6, 2010 under protest.

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Lottie M. Williams, 56 ECAB 302 (2005).

3

provides that OWCP can make a retroactive wage-earning capacity determination if appellant
worked in the position for at least 60 days, the position fairly and reasonably represented his
wage-earning capacity and the work stoppage did not occur because of any change in the injuryrelated condition affecting the ability to work.6 The Board has concurred that OWCP may
establish a retroactive wage-earning capacity determination in accordance with its procedures.7
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.8 This term also means an inability to work that takes place when a
light-duty assignment made specifically to accommodate an employee’s physical limitations due
to his or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction in force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.9
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.10
ANALYSIS
The Board finds that OWCP improperly determined that the position of modified city
letter carrier fairly and reasonably reflected appellant’s wage-earning capacity. Appellant
stopped work on October 6, 2010 and on November 10, 2010, OWCP accepted that he sustained
a recurrence of disability commencing October 6, 2010 due to his November 30, 2005
employment injuries. On December 14, 2010 OWCP issued a retroactive wage-earning capacity
determination reducing his compensation to zero after finding that his actual earnings in the
modified position as of March 15, 2010 fairly and reasonably represented his wage-earning
capacity. As noted that OWCP procedure manual provides that, a retroactive determination may
be made where the claimant worked in the position for at least 60 days, the employment fairly
and reasonably represents his wage-earning capacity and the work stoppage did not occur
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) and 2.814.7(d) (October 2009); K.S., Docket No. 08-2105 (issued February 11, 2009).
7

See Tamra McCauley, 51 ECAB 375 (2000).

8

20 C.F.R. § 10.5(x).

9

Id.

10

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman,
38 ECAB 222, 227 (1986).

4

because of any change in the claimant’s injury-related condition.11 In accepting appellant’s
recurrence of disability claim prior to the issuance of its wage-earning capacity determination,
OWCP found that his work stoppage commencing October 6, 2010 occurred due to a change in
his accepted employment-related conditions. The Board notes that there is no evidence of record
that OWCP rescinded its November 2010 acceptance of the recurrence claim prior to the
issuance of the December 14, 2010 loss of wage-earning capacity determination. The Board
finds that the wage-earning capacity determination issued in this case was erroneous as the
record establishes that OWCP issued the decision after it had accepted that appellant sustained a
recurrence of disability due to a change in his injury-related conditions.
CONCLUSION
The Board finds that OWCP improperly determined that appellant’s actual earnings as a
modified city letter carrier fairly and reasonably represented his wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 8, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

Supra note 6.

5

